Title: From Benjamin Franklin to James Wright, 26 June 1755
From: Franklin, Benjamin
To: Wright, James


Dear Friend
Philada. June 26. 1755
I am glad to learn that the Flour is mostly if not all got up to Conegocheeg, and that you have so good a Prospect of getting Waggons to forward it to Wills’s Creek.
The Governor has sent down the Bill and proposes to pass it with about 30 Amendments, of which one is that the Commissioners named in the Act to dispose of the £5000 for Roads, Indian Expenses &c. shall lay out none of the Money without his Consent. Another that the £10000 given to General Braddock with the £5000 be sunk in 5 years. Another that the Money arising from the Excise during the remaining 5 years be not disposed of without the Governor’s Consent. Another that the Treasurer S. Preston Moore, be named in the Bill to continue till another be appointed by Act of Assembly &c. &c. &c. The House adhere to their Bill, and will send it up again tho’ without any Hopes of its Passing. They are pleas’d however to find that the Mask is now forc’d off and that not one word is mentioned of King’s Instructions which have long been made a Pretense to harass us, but the Governor is willing for a Bill to make Paper Money without a reclaiming Clause &c. provided we comply with the Proprietary Instructions, and agree not to chuse our own Officers nor make use of our own Money without his Consent. We should not have had this Clearing up of Things, if we had not sent him the original Royal Approbation of Gov. Thomas’s Act, which deprived him of all the old Subterfuges. My Love to all the Good Folks on both sides the River.
I am with sincere Esteem and Affection Dear Sir Your most obedient humble Servant
B. Franklin
I shall be glad to hear of Johnnys Success.
Mr. James Wright
